The opinion of the court was delivered by
Pierpoint, C. J.
The plaintiff claims title to the property in question by virtue of a bill of sale executed to him by one Moncrief on the 21st day of June, 1876. Said bill of sale purported to convey to the plaintiff all Moncrief s personal property, including the nine head of cattle in question. In consideration of said bill of sale, the plaintiff agreed to pay, and afterwards did pay, certain debts which Moncrief was then owing. It appeared that some of these debts were evidenced by notes executed by Moncrief, on which Moncrief had forged the names of certain persons as indorsers, and had thereby obtained the money on them.
The defendant claimed to hold the cattle in question by virtue of attachments made by him on writs against Moncrief in favor of Moncrief’s creditors.
On the trial in the County Court, the defendant claimed, and introduced evidence tending to show, that one of the inducements operating upon the minds of this plaintiff and Moncrief in making the said bill of sale was, to get up and out of the way the said forged paper, and thereby shield and protect Moncrief against criminal prosecution for said forgeries. If such was found to be the purpose and intent of the parties to that contract, it would clearly be illegal, and render the whole transaction void, notwithstanding there was a sufficient pecuniary consideration to have sustained the contract if the object and purpose had been purely a legitimate one. But it is said a party has the right to do a legal act although his motives may be bad. This is often true in civil *662cases ; but in criminal proceedings, the intent of a party is a material consideration in determining whether an act is criminal or not; and in a case like the present, the intent to do a criminal act, and to carry out an illegal purpose, vitiates the whole transaction ; and although courts will not interfere in aid of either party to such a transaction, but will leave them to their own devices, on the other hand, courts will not allow either party to set up such a transaction, either as the basis of a claim or by way of defence, as between such party and an innocent person who has obtained a legitimate claim that is at variance with the terms of such illegal contract. If the contract between this plaintiff and Moncrief was an illegal one for the reason claimed, then the property in question was subject to attachment by the creditors of Moncrief.
The same principles will apply to the transaction between Moncrief, Hopkins, and the plaintiff.
We think the defendant was entitled to a charge substantially in accordance with his first request, and that the court erred in not complying with it.
We think the court erred also in excluding the testimony offered as to the transaction between Moncrief and Hopkins, for the reasons before stated.
Other questions were raised upon the trial that it is not necessary to consider now.
Judgment reversed, and case remanded.